Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-14, drawn to a semiconductor device, classified in CPC H01L 27/1464.
II.	Claims 15-21, drawn to a method of making a semiconductor device, classified in CPC H01L 27/14683.
The inventions are distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown:  (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process, such as by forming an epitaxial layer on a substrate; implanting boron into the epitaxial layer to form a boron-doped layer at the bottom of the epitaxial layer; forming a circuit element on the epitaxial layer; forming a first metal interconnect comprising a refractory metal connected to the circuit element; thinning the substrate to generate a thinned substrate, the thinned substrate exposing at least portions of the epitaxial layer; and forming a pure boron layer on the exposed portions of the epitaxial layer.
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classifications, restriction for examination purposes as indicated is proper.
. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Registered practitioners can telephone the examiner at (202) 625-2694.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.

/MARK V PRENTY/Primary Examiner, Art Unit 2814